IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,531



                  EX PARTE TYRONE ISAAC EDWARDS, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 98-884-C IN THE 54TH DISTRICT COURT
                         FROM MCLENNAN COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to sixty years’ imprisonment. The Tenth Court of Appeals affirmed his conviction.

Edwards v. State, No. 10-99-00251-CR (Tex. App.–Waco Dec. 27, 2010) (unpublished).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

did not file a petition for discretionary review after telling Applicant that he would. The habeas

record includes letters from appellate counsel, one of which admits that counsel did not file a petition
                                                                                                      2

for discretionary review after telling Applicant that he would. Applicant has also attached one page

of an affidavit executed by appellate counsel in which he states that he did not file a petition for

discretionary review “through inadvertence.” The State did not file an answer to Applicant’s writ

application or contest the authenticity of Applicant’s exhibits.

        Based on the habeas record, Applicant was entitled to petition this Court for discretionary

review and was deprived of the opportunity through no fault of his own. We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Tenth Court of Appeals in Cause No. 10-99-00251-CR that affirmed his conviction

in Case No. 98-884-C from the 54th Judicial District Court of McLennan County. Applicant shall

file his petition for discretionary review with the Tenth Court of Appeals within 30 days of the date

on which this Court’s mandate issues.



Delivered: April 6, 2011
Do not publish